COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-164-CV
NO. 2-09-182-CV
 
IN RE DOUGLAS M. BRANDON                                                 RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petitions for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relator=s
petitions for writ of mandamus are denied.
 
PER CURIAM
 
 
PANEL: 
CAYCE, C.J.; DAUPHINOT and MEIER, JJ.
    (MEIER, J., not participating)
 
DELIVERED: 
July 17, 2009  
 




     [1]See
Tex. R. App. P. 47.4.